Citation Nr: 1645462	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-28 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from July 1998 to July 2003 in the United States Air Force.  She died in June 2012.  The appellant is her mother who has filed a claim for benefits on behalf of the Veteran's surviving minor children.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appellant testified before the undersigned in August 2016.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The appellant contends that the Veteran died from a service-connected disability.  The Veteran's death certificate indicates that she died from complications of lupus.  She was diagnosed with systemic lupus erythematosus in August 2006 - approximately three years after she separated from service.  The appellant contends that the Veteran began having symptoms of lupus during service and that it should be considered a service-connected disability.  

In a May 2009 letter, Dr. J.P. (initials used to protect privacy) indicated that he had been treating the Veteran for systemic lupus erythematosus.  He opined that "[b]ased upon her current condition, in my opinion, this condition may have been exacerbated by her previous military service either directly from physical activity or psychologic stress."  Because Dr. J.P.'s opinion is equivocal, it has minimal probative value.  

In this case, the Board finds that a remand is required for a VA medical opinion to determine that nature and etiology of the Veteran's lupus and the cause of her death.  See 38 U.S.C. § 5103(a); Wood v. Peake, 520 F.3d. 1345, 1348 (Fed. Cir. 2008) (explaining the Secretary's obligation to provide a medical opinion under 38 U.S.C. § 5103A(a) in the context of a DIC claim).  

In addition, a remand is required to obtain private medical records identified by the appellant.  In January 2013, the appellant submitted an authorization for VA to obtain records from Phoebe Rheumatology, Dr. G., and Dr. M.  Although the claims file includes records from Phoebe Putney Memorial Hospital, it does not appear that there has been an attempt to obtain records from Dr. G. and Dr. M.  Therefore, a remand is required so an attempt can be made to obtain these records.

In the March 2013 rating decision, the AOJ also denied entitlement to death pension benefits.  Later that month, the appellant submitted a Notice of Disagreement (NOD), stating that she disagreed with the "decision for compensation (DIC) based on the assumption you make concerning the statement that surviving parents are not eligible for death pension benefits."  She then explained that she was the legal guardian of the Veteran's surviving minor children.  The Board interprets the appellant's statement as an NOD with the denial of both DIC and death pension benefits; however, the AOJ has not issued a Statement of the Case (SOC) addressing the death pension claim.  Because the NOD with the denial of death pension benefits remains unprocessed, a remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should issue a SOC addressing entitlement to death pension benefits.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless she perfects her appeal.

2.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who provided treatment for the Veteran's systemic lupus erythematosus, to include Dr. G. and Dr. M.  (See January 2013 authorization for full names).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  

3.  After obtaining any outstanding and identified records, the AOJ should refer the Veteran's claims file to a VA examiner for an opinion as to the nature and etiology of her systemic lupus erythematosus and the cause of her death.   The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The appellant contends that the Veteran's lupus began during her military service.  She testified that the Veteran had abdominal pain, dizziness, weakness, and joint pain during service, which were early symptoms of lupus.  See Bd. Hr. Tr. at 5.  The Veteran separated from service in July 2003 and was diagnosed with lupus in August 2006.

It should be noted that the appellant is competent to attest to factual matters of which she had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After considering the Veteran's pertinent medical history and lay statements regarding her symptoms, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's systemic lupus erythematosus manifested during active service or is otherwise causally or etiologically related to her active service.  In offering his or her opinion, the examiner should address the May 2009 letter from Dr. J.P., which opines that "b]ased upon her current condition, in my opinion, this condition may have been exacerbated by her previous military service either directly from physical activity or psychologic stress."

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the appellant should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




